          Case 2:21-cv-05153 Document 3 Filed 06/24/21 Page 1 of 2 Page ID #:9




1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    JONATHAN GALATZAN (Cal. Bar No. 190414)
     Assistant United States Attorney
6    Asset Forfeiture Section
           1400 United States Courthouse
7          312 North Spring Street
           Los Angeles, California 90012
8          Telephone: (213) 894-2727
           Facsimile: (213) 894-0142
9          E-mail:        Jonathan.Galatzan@usdoj.gov
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                              UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                      WESTERN DIVISION
14
     UNITED STATES OF AMERICA,                        No. 2:21-cv-5153
15
                 Plaintiff,
16                                                    WARRANT
                        v.
17
     $71,560.00 IN U.S. CURRENCY,
18
                 Defendant.
19
20
21         TO: UNITED STATES MARSHALS SERVICE:
22         A complaint having been filed in this action,
23         IT IS ORDERED that you attach $71,560.00 IN U.S. CURRENCY, and cause the
24   same to be detained in your custody, or in the custody of a Substitute Custodian, until
25   further notice of the Court, and that you give due notice to all interested persons that they
26   must file their Claims and Answers with the Clerk of this Court within the time allowed
27   by law.
28
                                                  1
         Case 2:21-cv-05153 Document 3 Filed 06/24/21 Page 2 of 2 Page ID #:10




1          YOU ARE FURTHER ORDERED to file this process in this Court with your
2    return promptly after execution.
3
4    DATED:
5
6
                                        KIRY K. GRAY, Clerk of Court
7
8
                                        ___________________________
9                                       Deputy Clerk
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
